Citation Nr: 0900882	
Decision Date: 01/09/09    Archive Date: 01/14/09	

DOCKET NO.  04-33 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic dysthymic 
disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from June 1967 to January 
1970.  He had almost two years of foreign service.  This 
included time in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland, Oregon.  

FINDING OF FACT

The veteran is shown as likely as not to have a dysthymic 
disorder related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a dysthymic disorder 
are reasonably met.  38 U.S.C.A. §§ 1110, 1114, 5103 (a), 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of the claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008) need not be discussed.  The 
Board notes that there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.




Pertinent Legal Criteria

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 C.F.R. 
§ 3.303 (d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).




Factual Background and Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  (The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Service connection for PTSD requires medical evidence 
establishes a diagnosis of the condition, credible supporting 
evidence that the claimed in service stressor or stressors 
actually occurred, and a link, established by medical 
evidence, between any current symptomatology and the claimed 
in service stressor or stressors.  38 C.F.R. § 3.304 (f).

The pertinent evidence includes the report of a May 2003 
psychiatric examination accorded the veteran.  It reveals 
that the purpose of the evaluation was to elicit details of 
stressors and evaluate the impact of PTSD on the veteran's 
ability to work.  The veteran gave a history of his 
experiences in Vietnam and referred to symptoms such as 
persistent reexperiencing of his time in Vietnam, persistent 
avoidance and numbness, and depression.  He gave no history 
of psychiatric hospitalization and was not taking any 
psychiatric medication.  

Following examination, the examiner indicated that the 
veteran reported symptoms of distress related to his 
experiences in Vietnam, but those symptoms were not 
sufficient to warrant a diagnosis of PTSD.   However, the 
examiner added that the veteran gave symptoms that met the 
DSM-IV criteria for a diagnosis of a dysthymic disorder 
"secondary to his military stressors."  The examiner also 
stated that the veteran's depressive symptoms had worsened 
over the past 2 or 3 years.  It was added that as a result, 
"it is as likely as not" that the veteran was currently 
suffering from a major depressive disorder secondary to 
psychosocial stressors and a myocardial infarction he 
sustained in February 2003.

The Axis I diagnosis were:  "dysthymic disorder secondary to 
military stressor"; major depressive disorder secondary to 
post military biopsychosocial stressors.  

The record also includes the report of an examination by a VA 
psychologist in March 2008.  Notation was made that the 
veteran's unit was exposed to rocket fire at Camp Evans 
during his time in Vietnam.  Current examination consisted of 
a diagnostic interview, mental status examination, and review 
of the veteran's claims file and electronic file.  The 
veteran gave inconsistent responses to questions about the 
rocket fire, but it was noted that he reported to the 
previous examiner that he was exposed to rocket fire near his 
division's base camp, although the exact area where this took 
place was not mentioned.  The current examiner opined that it 
did not appear that experiencing the rocket fire was a 
significant event for the veteran.  When asked about PTSD 
symptoms, the veteran primarily focused on his resentment 
toward other people who did not go to Vietnam, but made money 
in their careers while he was in Vietnam.  He reported 
intrusive thoughts of Vietnam, although these thoughts did 
not appear to be of a distressing nature.  When asked about 
reexperiencing symptoms, he said he had nightmares, although 
they were not related to Vietnam.  He denied any attempts to 
avoid thinking and talking about Vietnam or avoiding 
reminders of Vietnam.  He did not appear to be experiencing 
any detachment from others at the present time.  He reported 
some sleep difficulties and some difficulties with 
irritability.  He did report hypervigilant symptoms.  He also 
described difficulties of depression.

Following examination, he was given an Axis I diagnosis of 
depressive disorder, not otherwise specified.  The Axis II 
diagnosis was deferred.  The psychologist opined that the 
veteran did not appear to be suffering from PTSD as he did 
not report reexperiencing symptoms or avoidance symptoms.  He 
also did not report any exposure to rocket fire while serving 
at Camp Evans.  The examiner added that 

the veteran was having "difficulty with depression which is 
partially related to his military experiences and partially 
related to his life difficulties."

The evidence also includes communications from a mental 
health counselor in Monmouth, Oregon.  One dated in May 2008 
revealed that he had retired from the military as a chaplain 
in 2001.  He stated he had also been in private practice as a 
mental health counselor with degrees in pastoral and civilian 
counseling for more than 20 years.  He stated he had dealt 
with PTSD over his years as a counselor and he believed the 
veteran was a product of that disorder.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the veteran has a chronic acquired 
psychiatric disorder, diagnosed as a dysthymic disorder by 
two separate VA mental health professionals. They have 
attributed it to his military service.  The undersigned sees 
no reason to disagree.  The Board therefore finds it is 
reasonable to conclude that the veteran's psychiatric 
disorder is reasonably associated with his military service.  
While there is some question as to whether or not the veteran 
has sufficient symptomatology to warrant a diagnosis of PTSD, 
the evidence of record is persuasive that his current 
psychiatric difficulties are related to his active service.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, diagnosed as a dysthymic disorder, is allowed.  


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


